Citation Nr: 9927865	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a 
fragment wound of the left anterior thorax, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that denied an 
increased evaluation for residuals of a fragment wound of the 
left anterior thorax (rated 10 percent under diagnostic code 
7804).   The veteran submitted a notice of disagreement in 
April 1997, and the RO issued a statement of the case in 
April 1997.  The veteran submitted a substantive appeal in 
May 1997, and testified at a hearing in September 1997.  The 
RO hearing officer continued the 10 percent rating under 
diagnostic code 7804, and assigned an evaluation of 20 
percent under diagnostic codes 6899-6818.


FINDING OF FACT

The residuals of a fragment wound of the left anterior thorax 
are manifested primarily by a retained foreign body in the 
left lingula, minimal elevation of the left hemidiaphragm 
with subsegmental atelectasis at the left lung base, a 
through-and-through wound with moderate respiratory muscle 
damage (Muscle Group XXI), pleuritic-type pain, complaints of 
pain and loss of motion, and a tender and painful scar; there 
is no resulting tendon, bone, joint, or nerve impairment.


CONCLUSION OF LAW

The criteria for separate ratings in excess of 20 percent for 
a pleural cavity injury and in excess of 10 percent for a 
tender and painful scar are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 
4.56, 4.97, Diagnostic Code 6899-6818 (effective prior to 
Oct. 7, 1996), Diagnostic Code 6843 (effective as of Oct. 7, 
1996),  4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The veteran had active service from November 1968 to August 
1970.  Service department records show that he was awarded 
the National Defense Service Medal, the Vietnam Service Medal 
with 1 Bronze Service Star, the Vietnam Campaign Medal with 
60 Device, the Combat Infantryman Badge, and the Purple 
Heart.

Statements of the veteran in the record reflect that he was 
wounded in July 1969 during an accidental explosion of a mine 
and grenades in the barracks where he lived.  Service medical 
records show that the veteran suffered an open wound in the 
left anterior chest wall, which required debridement.  The 
veteran was hospitalized for about a week and was then 
assigned to a fire station as a radio liaison person.  X-rays 
taken in May 1970 revealed a metallic fragment located in the 
anterior segment of the left ventricular lobe, far anteriorly 
just behind the left fifth rib.

VA medical records show that the veteran complained of a dull 
pain in his chest in April 1972.  X-rays taken at that time 
revealed that a tiny opaque foreign body was superimposed 
upon the left anterior thorax and that the lung fields were 
otherwise clear.

A May 1972 RO rating decision granted service connection for 
a fragment wound, left anterior thorax, and assigned a 10 
percent evaluation under diagnostic code 7804, effective from 
March 1972.

The veteran underwent a VA examination in June 1976.  The 
examiner noted a 1/4-inch healed scar, non-tender, in the left 
chest just medial to nipple.  The lungs were clear to 
auscultation, and respiration was full and normal.  X-rays 
taken two months earlier showed a tiny 1-millimeter fragment 
in the left chest wall.  The veteran was diagnosed with 
shrapnel wound of the left chest wall with retained tiny 
metallic foreign body in wall.  The examiner noted that the 
foreign body was lodged in the chest wall and did not 
penetrate the lung or pleural cavity, and that the lung was 
clear and normal.
  
A July 1976 RO rating decision and subsequent rating 
decisions continued the 10 percent evaluation for a fragment 
wound of the left anterior thorax.

The veteran underwent a VA examination in July 1982.  He 
reported having a slight, but persistent, ache in the area of 
the shrapnel wound and limitations in his ability to lift 
heavy objects.  The examiner noted a 1/2-inch elliptical scar 
in the left anterior chest, above and to the right of the 
nipple.  The scar was mildly tender to palpation.  The 
examiner noted no limitation of chest expansion.

VA medical records show that the veteran complained of 
respiratory problems in May 1996 and sought medical 
treatment.  He reported being very wheezy and that he coughed 
more at night.  He complained of increasing mucus, and that 
he gagged and coughed paroxysmally.  Peak flow was reported 
to be 350.  A progress note revealed that pulmonary function 
tests were planned.

The veteran underwent a VA joints examination in January 
1997.  The veteran reported pain in his left chest cavity and 
a worsening of movement when he extends to reach for 
something.  He also reported restrictions in heavy lifting, 
and that he was in a bicycle accident in the mid-1970's and 
fractured his left shoulder.  The range of motion of the left 
shoulder area was reported as follows:  Flexion was limited 
to 95 degrees and stopped because of pain; extension was 
limited to 45 degrees and stopped because of pain; abduction 
was 45 degrees and stopped because of pain; pronation and 
supination were full, but painful.  The examiner noted that 
there was no question that the limitation of the veteran's 
movement and discomfort could be due to the shrapnel injury, 
plus the fracture of the shoulder area.  The diagnoses were 
status post shrapnel injury to the anterior left chest area; 
status post fracture of the left clavicle area with 
limitation of movement; and DJD (degenerative joint disease) 
centered at C6-C7.

X-rays were taken of the veteran's chest in the area of the 
shrapnel wound in June 1997.  The radiographic report noted 
minimal elevation of the left hemidiaphragm, with 
subsegmental atelectasis at the left lung base.  An oblique 
view of the chest was obtained that revealed a 4 millimeter 
diamond-shaped shard of shrapnel quite close to the pleural 
surface of the left lingula anteriorly, and which the 
examiner noted correlated well with the location of the 
veteran's pleuritic pain.

Statements and testimony of the veteran at the hearing in 
September 1997 were to the effect that he suffers pain all 
the time in the area of the retained foreign body; that over 
the years his pain has increased; and that he experiences 
some limitation of motion from his wound.  The veteran 
testified that he could not throw a ball without pain, that 
he could not lift without pain, and that it hurts to fill his 
lungs to capacity and to exhale fully.  He also stated that 
the restriction in heavy lifting has prevented him from 
obtaining certain jobs that pay more money at the post office 
where he is employed.

The veteran underwent a VA scars examination in October 1997.  
The examiner found a one-inch scar on the fourth intercostal 
space, which was slightly tender.  There was some pleuritic 
reaction in the lung due to adhesions.  Texture was normal.  
There was no ulceration; no breakdown of the skin; no 
elevation or depression of the scar; no underlying tissue 
loss apparent; no inflammation, edema or keloid; no 
disfigurement; color was normal; and no limitation of motion 
by scar, only pain.  The examiner noted that symptoms of the 
veteran's left chest pain were related to residuals of the 
chest wound.

The veteran underwent a VA muscles examination in October 
1997.  A report of that examination revealed the following:  
entry was the fourth intercostal space; a 4.3 millimeter 
shard is present in the left lung; a one inch scar, slightly 
tender and sensitive; pleuritic-type pain probably due to 
adhesions; no damage to tendons, bone, joints, and nerves; 
normal strength; no evidence of muscle hernia; no loss of 
muscle function; no joint function affected; and no loss of 
motion.  The diagnosis was shrapnel shard penetrated fourth 
intercostal muscle.

The veteran underwent VA respiratory examinations in October 
1997.  The examiner noted some pleuritic-type chest pain on 
cough, sneeze or reaching forward.  The veteran was diagnosed 
with residual shrapnel shard in the left lingula causing 
pleuritic-type pain and subsegmental atelectasis of the left 
lingula.

A pulmonary function test in November 1997 revealed the 
following:  normal forced expiratory flows; mild restrictive 
ventilatory defect; attenuated relative midinspiratory flows; 
disproportionately reduced MNV; evidence suggesting elevated 
hemidiaphragms; mildly reduced diffusion capacity, normalized 
when adjusted for volume; and abnormal flow-volume loop.  A 
VA report of the pulmonary function test showed FEV-1 of 97 
percent of predicted value and a FEV-1/FVC ratio of 114 
percent of predicted; DLCO was 69 percent of predicted value.

In January 1998, the RO hearing officer continued the 10 
percent rating under diagnostic code 7804 for a tender scar, 
and assigned an evaluation of 20 percent under diagnostic 
codes 6899-6818 for respiratory disorders, effective from May 
1996.

B.  Legal Analysis

The veteran's claim for evaluation of residuals of a fragment 
wound of the left anterior thorax is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Moderate residuals of pleural cavity injuries (including 
gunshot wounds) with a bullet or missile retained in a lung 
with pain or discomfort on exertion, or with scattered rales 
or some limitation of excursion of the diaphragm or of lower 
chest expansion, warrants a 20 percent rating.  A 40 percent 
rating requires moderately severe residuals confirmed by an 
exercise tolerance test, adhesions of the diaphragm with 
restricted excursions, moderate myocardial pleura, restricted 
expansion of the lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, and hemoptysis 
at intervals.  A 60 percent evaluation requires severe 
residuals with tachycardia, dyspnea or cyanosis on slight 
exertion, adhesion of the diaphragm or pericardium with 
marked restriction of excursion, or poor response to 
exercise. 38 C.F.R. § 4.97, Code 6818, effective prior to 
Oct. 7, 1996.

Note (1) following diagnostic code 6818 in the above 
paragraph provides for separate evaluations for disabling 
injuries of the shoulder girdle muscles (Groups I to IV) in 
conjunction with pleural cavity injuries.  Note (2) provides 
that if disability persists in penetrating chest wounds, with 
or without retained missile, in proportion to interference 
with respiration and circulation, which may become apparent 
after slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  When the residuals are totally 
incapacitating a 100 percent rating is warranted.

The provisions of 38 C.F.R. § 4.97 for evaluation of diseases 
of the respiratory system were amended effective October 7, 
1996.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised regulations provide that traumatic chest wall 
defect, pneumothorax, hernia, etc., will be rated under a 
general rating formula for restrictive lung disease. FEV-1 
less than 40 percent of predicted value, or; the ratio of 
FEV-1/FVC less than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy will warrant 
a 100 percent rating.  A 60 percent rating is warranted for 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC ratio of 
40 to 55 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 30 percent rating 
is warranted for FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC ratio of 56 to 70 percent, or; DLCO (SB) of 56 to 
65 percent predicted.  A 10 percent rating is warranted for 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted.  Or the primary disorder may be rated.  38 C.F.R. 
§ 4.97, Code 6843, effective as of Oct. 7, 1996.

Note (1) following diagnostic codes 6840-6845 in the above 
paragraph provides for a 100 percent rating for pleurisy with 
emphysema, with or without pleurocutaneous fistula, until 
resolved.  Note (2) states that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for 3 months from the first day of the month after 
hospital discharge. Note (3) indicates that gunshot wounds of 
the pleural cavity with bullet or missile retained in lung, 
pain or discomfort on exertion, or with scattered rales or 
some limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Disabling injuries of the shoulder girdles muscles (Groups I 
to IV) shall be separately rated and combined with ratings 
for respiratory involvement.  Involvement of Muscle Group XXI 
(muscles of respiration, diagnostic code 5321), however, will 
not be separately rated.

In this case, the evidence of record shows that the veteran 
sought VA medical treatment for respiratory problems in May 
1996 and that his claim was filed within one year thereafter, 
to allow consideration of the rating criteria for respiratory 
disorders that were in effect both prior to and as of October 
7, 1996.

As a preliminary matter, the Board notes that the evaluation 
of the same disability or the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  It is possible, 
however, for a veteran to have separate and distinct 
manifestations from the same injury, permitting the 
assignment of two different ratings.  See Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  The critical element in 
determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  In this case, the evidence of record shows 
that residuals of the veteran's fragment wound of the left 
anterior thorax include both injury to the pleural cavity 
with retained foreign body and a through-and-through wound of 
respiratory muscles.  Both of these residuals entail the lung 
and impair respiration.  The Board finds that separate 
ratings for each would be "pyramiding" and contrary to 
38 C.F.R. § 4.14.  Separate ratings for these manifestations 
are also prohibited under diagnostic code 6843, Note (3), 
effective as of Oct. 7, 1996.  On the other hand, the 
symptomatology of the veteran's scar (tender and painful) is 
distinct and separate from the veteran's respiratory 
impairment, and allows for a separate rating under diagnostic 
code 7804.

The recent VA examination shows that the veteran has a one-
inch scar on the fourth intercostal space, which was slightly 
tender.  There was also some pleuritic reaction in the lung 
due to adhesions.  The examiner noted that there was no 
ulceration, no breakdown of the skin, and no limitation of 
motion by scar, only pain.  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face or neck) requires that they be poorly nourished, 
with repeated ulceration (10 percent); that they be tender 
and painful on objective demonstration (10 percent) or that 
they produce limitation of function of the body part which 
they affect (10 percent).  38 C.F.R. § 4.118, Codes 7803, 
7804, 7805 (1998).  The Board finds that the evidence of 
record supports continuing the assignment of a 10 percent 
rating for a tender and painful scar under diagnostic code 
7804, which is the maximum schedular rating for a scar (other 
than burn scars or disfiguring scars).

The veteran's respiratory disorder is currently rated 20 
percent under diagnostic codes 6899-6818.  The most recent VA 
examinations show a minimal elevation of the left 
hemidiaphragm and subsegmental atelectasis at the left lung 
base.  X-rays reveal a 4 millimeter diamond-shaped shard of 
shrapnel quite close to the pleural surface of the left 
lingula anteriorly.  A medical report notes that the residual 
shrapnel shard in the left lingula causes pleuritic-type pain 
and atelectasis.  The evidence of record does not describe 
the extent of the atelectasis of the left lung, other than 
its being subsegmental at the left lung base.  The medical 
evidence reveals that the veteran underwent a pulmonary 
function test in 1997, and the report of this test indicates 
only mild ventilatory defect.

The veteran testified that he suffers pain all the time, and 
that he experiences some limitation of motion from his wound.  
The veteran testified that he could not throw a ball without 
pain and that he could not lift without pain.  He also 
testified that it hurts to fill his lungs to capacity and to 
exhale fully.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
testimony and statements to the effect that he has functional 
impairment from his wound that interferes with his ability to 
lift heavy objects and to raise and extend his left arm, and 
interferes with his pulmonary functioning capacity.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.56 (1998).

After consideration of all the evidence, including the 
veteran's testimony and statements, the Board notes that 
residuals of a fragment wound of the left anterior thorax are 
manifested primarily by a retained foreign body in the left 
lingula; minimal elevation of the left hemidiaphragm with 
subsegmental atelectasis at the left lung base; a through-
and-through wound with moderate respiratory muscle damage 
(Muscle Group XXI); pleuritic-type pain; and a tender and 
painful scar.  There is no evidence of resulting tendon, 
bone, joint, or nerve impairment.  The reported loss of arm 
motion was associated by the January 1977 VA examiner with 
the post-service left shoulder injury rather than the 
shrapnel wound.  The Board finds that a 20 percent rating for 
residuals of a fragment wound of the left anterior thorax 
under either diagnostic code 6899-6818, effective prior to 
Oct. 7, 1996, or diagnostic code 6843 under the revised 
criteria best represents the veteran's disability picture.

The evidence of record does not demonstrate more than 
moderate functional impairment.  Limitation of motion or 
other symptoms that produce severe impairment are not found.  
In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Accordingly, separate ratings higher than 20 percent for 
residuals of a fragment wound of the left anterior thorax, 
and higher than 10 percent for a tender and painful scar are 
not warranted.


ORDER

Separate ratings in excess of 20 percent for residuals of a 
fragment wound of the left anterior thorax and in excess of 
10 percent for a tender and painful scar are denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

